Citation Nr: 0417966	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1965 to 
July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming, which granted an increased 
rating of 50 percent for service-connected PTSD.  The veteran 
entered notice of disagreement with this decision in March 
2000; the RO issued a statement of the case in March 2000; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in March 2000.  The veteran appeared and 
testified at a personal hearing in May 2003 before the 
undersigned Veterans' Law Judge, sitting at Cheyenne, 
Wyoming.  

In October 2003, the Board remanded this case to the RO for 
additional development that included requesting records from 
the U.S. Social Security Administration (SSA), and to provide 
the veteran notice required by the Veterans Claims Assistance 
Act of 2000.  That development undertaken, the notice has 
been provided, and the case was returned to the Board. 


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether the veteran's service-connected PTSD has manifested 
in total occupational and social impairment.






CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant a 100 percent rating for the veteran's PTSD.  
As this represents a full grant of the benefit sought, no 
further development is needed and, notwithstanding any 
deficiencies in the duties to notify and assist the claimant 
under VCAA that may be present, there is no prejudice to the 
veteran in the Board issuing this appellate decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)..

II.  Increased Rating for PTSD

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD has been rated as 30 
percent disabling from 1983, and 50 percent disabling from 
June 1999, with a temporary total rating from September 1999 
through November 1999.  In the December 1999 rating decision 
on appeal, the RO granted an increased rating of 50 percent 
for the veteran's service-connected PTSD.  

In March 2000, the veteran entered notice of disagreement 
with the rating assignment, contending that a rating higher 
than 50 percent was warranted.  Through his representative, 
the veteran contends that a 100 percent rating is warranted 
for PTSD because a VA psychiatrist in November 1999 offered 
the opinion that the veteran was unemployable due to "severe 
social and industrial impairment from PTSD."  

Under Diagnostic Code 9411 in effect from November 7, 1996, 
using the General Rating Formula for Mental Disorders, a 50 
percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The Global Assessment of Functioning Scale (GAF) is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.)).  The GAF 
is based on all of the veteran's psychiatric impairments.  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that the evidence is in relative equipoise on the 
question of whether the veteran's service-connected PTSD has 
manifested in total occupational and social impairment.  The 
evidence weighing against the veteran's claim for increase to 
a 100 percent rating includes only moderately severe to 
severe PTSD symptomatology; post-hospitalization GAFs of 50 
to 55; VA medical opinions that the veteran's PTSD was 
moderately severe to severely impairing; a SSA disability 
determination that relies in part on a physical disability 
that is rated as 40 percent disabling; the fact that the 
veteran is performing chores and maintenance; and that the 
veteran maintains contact with family and makes trips to town 
as needed.  For example, a January 2000 PTSD VA examination 
reflects a GAF of 55 and the examiner's characterization of 
the veteran's PTSD as moderate, with moderate to severe 
depression.  A GAF of 55 reflects only moderate 
symptomatology or moderate difficulty in social or 
occupational functioning.  While a GAF of 50 contemplates one 
being "unable to keep a job," the overall characterization 
represented by a 50 GAF is not more than serious symptoms or 
serious social or occupational impairment; a GAF of 50 is at 
the high end of the range from 41 to 50 reflective of serious 
symptoms or serious social or occupational impairment.  

The SSA determination that the veteran had been unemployable 
since 1999 relied in part on the fact that the veteran has 
physical impairment due to a low back disability (rated as 40 
percent disabling).  Such physical disabilities may not be 
considered in determining the level of impairment due to the 
veteran's service-connected psychiatric disability of PTSD.  
See 38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided).  
Moreover, rating criteria used by the SSA, while pertinent to 
the adjudication of a claim for VA benefits, are not 
controlling for VA purposes.  Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The Board notes that the veteran has been awarded a 
total disability rating based on individual unemployability 
due to service-connected disabilities that include service-
connected PTSD and service-connected low back disability.  
The evidence also reflects that the veteran is performing 
chores and maintenance on a game and wildlife preserve 
property, doing tasks such as irrigation, painting, 
gardening, and weeding, although he primarily works alone.  
The record further reflects that the veteran maintains 
contact with family, calling his brothers once or twice a 
month, and makes trips to town as needed, although he reports 
he does not have any real friends.  

The evidence weighing in favor of the veteran's claim 
includes a September to November 1999 report of VA 
hospitalization that reflects acute anxiety and depression 
that had worsened for several months prior to admission; a 
GAF upon admission of 40; and a VA examiner's opinion dated 
in November 1999 that the veteran was "unemployable" due to 
"severe social and industrial impairment from PTSD."  A GAF 
of 40 reflects major impairment in several areas, including 
work and family relations, or mood, and contemplates one 
being "unable to work."  The Board notes that the veteran 
was awarded a temporary total rating from September to 
November 1999 based on psychiatric hospitalization.  

The favorable evidence also includes the work history given 
by the veteran on various occasions; a SSA disability 
determination report; and VA examination and outpatient 
treatment entries characterizing the veteran's PTSD as 
severe.  The work history given by the veteran on various 
occasions reflects that he last worked in March 1999, when he 
left a job because of inability to deal with stress.  The SSA 
disability records reflect that SSA determined the veteran to 
be unemployable since 1999 due to both psychiatric (PTSD and 
depression) and physical (sacroiliitis) disabilities; 
however, the SSA records tend to show that the primary 
impairment was psychiatric in nature.  An August 2000 VA 
treatment entry reflects that the veteran was suffering from 
a "serious" case of PTSD, which the veteran responded to 
with isolation and solitude.  VA treatment records dated from 
2000 to 2002 reflect multiple GAFs of 50.  A GAF of 50 
reflects serious symptoms or serious social or occupational 
impairment, but also contemplates one being "unable to keep 
a job." 

The Board notes that the veteran's diagnosed disorders also 
include depression, which has not been differentiated by the 
medical evidence of record from the veteran's service-
connected PTSD symptomatology.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

Based on this evidence, the Board finds that the evidence is 
in relative equipoise on the question of whether the 
veteran's service-connected PTSD has manifested total 
occupational and social impairment.  While there is some 
evidence that the veteran's PTSD manifests only severe 
symptomatology or severe occupational and social impairment, 
there is other evidence that reflects that, due primarily to 
PTSD and related psychiatric symptomatology, the veteran is 
totally occupationally impaired.  With the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the schedular criteria for a 100 percent rating for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.130, Diagnostic Code 9411.  


ORDER

A 100 percent schedular rating for service-connected PTSD is 
granted, subject to the criteria for payment of monetary 
awards.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



